Weaver, J.
(dissenting).
I do not think the light company was a party to the original contract or obtained any enforceable right against the Illinois Central Company thereunder.
Assuming that this objection is unfounded and that the - light company could under the original contract insist upon its continuance indefinitely until the Illinois Central Company should" give proper notice of its withdrawal, that right was waived and abrogated by the later contract. By that agreement the latter company obtained the right to have its connection with the light plant maintained permanently, but assumed no obligation to continue indefinitely the privilege of the Rock Island Company to use its track in serving the light plant. That. privilege was a mere license, which could be lawfully withdrawn at any time on giving reasonable notice. Such notice was given, *540and in my judgment the decree appealed from should be reversed.